DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a preparing step of preparing a first wafer, a second wafer, and a third wafer, respectively as a semiconductor wafer …” in lines 2-3. It is unclear if each of “a first wafer”, “a second wafer”, and “a third wafer” is claimed to be “a semiconductor wafer”, or “a semiconductor wafer” including all of “a first wafer”, “a second wafer”, and “a third wafer”.
For the purpose of compact prosecution, the examiner interprets the limitation as “a preparing step of preparing a first wafer, a second wafer, and a third wafer, each of the first wafer, the second wafer, and the third wafer including a semiconductor substrate having a front surface and a back surface, and a circuit layer including a plurality of functional elements two dimensionally arranged along the front surface …”.
Claims 2-7 are rejected since they inherit the deficiencies for the claim they are dependent from.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “a first forming step of forming a first modified region along a line to cut by irradiating the semiconductor substrate of the first wafer with a laser light along the line to cut set to pass between each of the functional elements after the first bonding step, the first grinding step of grinding the semiconductor substrate of the first wafer after the first forming step, a second forming step of forming a second modified region along the line to cut by irradiating the semiconductor substrate of the second wafer with a laser light along the line to cut, after the second bonding step; the second grinding step of grinding the semiconductor substrate of the second wafer after the second forming step; a third forming step of forming a third modified region along the line to cut by irradiating the semiconductor substrate of the third wafer with a laser light along the line to cut after the second grinding step.”
Comparing to the prior-art of the record, the most relevant prior art is Kim (U.S. Patent No. 7,589,410) or Chung (U.S. Patent Application Publication No. 2009/0001602). Kim or Chung discloses the claimed invention except for the features listed above.
Kim discloses a laminated element manufacturing method comprising:
a preparing step of preparing a first wafer, a second wafer, and a third wafer, each of the first wafer, the second wafer, and the third wafer including a semiconductor substrate having a front surface and a back surface, and a circuit layer including a plurality of functional elements two dimensionally arranged along the front surface (Figs. 6A-6C, the preparation of the three wafers are prepare same way, as illustrate in Figs. 6A-C, each of the first wafer, the second wafer, and the third wafer including semiconductor substrate 410 having a front (top) surface and a back (bottom) surface, and a circuit layer 432 including a plurality of functional elements two-dimensionally arranged along the front surface);
a first bonding step of bonding the circuit layer of the first wafer to the circuit layer of the third wafer such that each of the functional elements of the third wafer correspond to each of the functional elements of the first wafer (Fig. 6E, first bonding step of bonding the circuit layer of the first wafer (with is second wafer from the bottom) to the circuit layer of the third wafer (which is the third wafer from the bottom) such that each of the functional elements of the third wafer correspond to each of the functional elements of the first wafer);
a first grinding step of grinding the semiconductor substrate of the first wafer (Fig. 6D, the semiconductor substrate of the first wafer is grinded);
a second bonding step of bonding the circuit layer of the second wafer to the semiconductor substrate of the first wafer such that each of the functional elements of the first wafer correspond to each of the functional elements of the second wafer, after the first grinding step (Fig. 6E, second bonding step of bonding the circuit layer of the second wafer (with is first wafer from the bottom) to the circuit layer of the first wafer (which is the second wafer from the bottom) such that each of the functional elements of the first wafer correspond to each of the functional elements of the second wafer);
a second grinding step of grinding the semiconductor substrate of the second wafer (Fig. 6D, the semiconductor substrate of the second wafer is grinded, all three wafers are grinded as illustrated in Fig. 6D); and
a third grinding step of grinding the semiconductor substrate of the third wafer (Fig. 6D, the semiconductor substrate of the third wafer is grinded, all three wafers are grinded as illustrated in Fig. 6D).
Chung discloses a laminated element manufacturing method comprising:
a preparing step of preparing a first wafer, a second wafer, and a third wafer, each of the first wafer, the second wafer, and the third wafer including a semiconductor substrate having a front surface and a back surface, and a circuit layer including a plurality of functional elements two dimensionally arranged along the front surface (Figs. 4A-4D, the preparation of the three wafers are prepare same way, as illustrate in Figs. 4A-D, each of the first wafer, the second wafer, and the third wafer including semiconductor substrate 310 having a front (top) surface and a back (bottom) surface, and a circuit layer 322 including a plurality of functional elements two-dimensionally arranged along the front surface);
a first bonding step of bonding the circuit layer of the first wafer to the circuit layer of the third wafer such that each of the functional elements of the third wafer correspond to each of the functional elements of the first wafer (Fig. 4E, first bonding step of bonding the circuit layer of the first wafer to the circuit layer of the third wafer (such that each of the functional elements of the third wafer correspond to each of the functional elements of the first wafer);
a first grinding step of grinding the semiconductor substrate of the first wafer (Fig. 4F, the semiconductor substrate of the first wafer is grinded);
a second bonding step of bonding the circuit layer of the second wafer to the semiconductor substrate of the first wafer such that each of the functional elements of the first wafer correspond to each of the functional elements of the second wafer, after the first grinding step (Fig. 5, second bonding step of bonding the circuit layer of the second wafer (with is first wafer from the bottom) to the circuit layer of the first wafer (which is the second wafer from the bottom) such that each of the functional elements of the first wafer correspond to each of the functional elements of the second wafer);
a second grinding step of grinding the semiconductor substrate of the second wafer (Fig. 4G, the semiconductor substrate of the second wafer is grinded); and
a third grinding step of grinding the semiconductor substrate of the third wafer (Fig. 5, the semiconductor substrate of the third wafer is grinded).
Chung et al. (U.S. Patent No. 9,287,140), Chang et al. (U.S. Patent No. 10,354,985), Kim et al. (U.S. Patent No. 10,026,724), and Kang et al. (U.S. Patent No. 8,901,727), are all cited as teaching some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828